Citation Nr: 1452005	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-11 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for malignant melanoma.

5.  Entitlement to service connection for peripheral neuropathy.

6.  Whether new and material evidence was received to reopen a claim for service connection for hypertension.

7.  Whether new and material evidence was received to reopen a claim for service connection for gastrointestinal disability

8.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for gout, anemia, an acquired psychiatric disorder, peripheral neuropathy, and the reopened claims of entitlement to service connection for hypertension and a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Malignant melanomas were not present in service, were not manifested to a compensable degree within one year of the Veteran's discharge from service, or shown by competent and credible evidence to otherwise be causally or etiologically related to his service, to include exposure to herbicides.

2.  A January 2002 RO decision denied entitlement to service connection for hypertension and gastrointestinal disability.

3.  Evidence received subsequent to the January 2002 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for hypertension and gastrointestinal disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for malignant melanoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The January 2002 RO decision that denied the Veteran's claims of entitlement to service connection for hypertension and a gastrointestinal disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

3.  Evidence received since the January 2002 decision is new and material, and the Veteran's claims of entitlement to service connection hypertension and gastrointestinal disability are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in October 2009, September 2010, and February 2011, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disability on appeal and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's condition in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain specified chronic diseases may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

I.  Malignant melanomas

The Veteran asserts that his malignant melanomas are related to exposure to Agent Orange during his service in Vietnam.  

The Veteran's service treatment records contain no complaints or diagnoses relating to a skin disability.  The Veteran's June 1967 service separation examination report indicated that the Veteran's skin was clinically evaluated as normal, and the Veteran specifically denied that he had any skin disease on the corresponding Medical History Report. Moreover, he signed the Report of Medical History certifying under oath that the information contained therein was true to the best of his knowledge, and the form stated that false or dishonest answers on the form were punishable by fines or imprisonment.

Private medical records dated in January 2009, over 40 years after his separation from service, reveal that the Veteran was treated for malignant melanomas on the left shoulder and upper back.  

The Board observes that the Veteran's skin disability is not enumerated among the diseases the Secretary has determined are related to herbicide (Agent Orange) exposure.  Consequently, the presumptive provisions of 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e) do not apply.  The Veteran  may still, however, establish service connection for his skin disability by competent and probative evidence showing that such disease is somehow related to service.  Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).

The Veteran's service treatment records reveal that a skin disorder was not noted in service.  The post service medical records do not show or contain any evidence suggesting a relationship between a skin disability and the Veteran's service, and such was not shown within a year of the Veteran's separation form service in June 1967.  No healthcare professional has linked the Veteran's skin disability to his active service.

As for continuity of symptomatology since service, the Board emphasizes that no malignant tumor was noted at service discharge.  Significantly, a VA Agent Orange examination dated in September 1984 does not reflect that the Veteran made any complaints related to the skin, and none was found on examination.  In sum, the Veteran's statements concerning his skin cancer do not provide evidence of a continuity of symptoms of a malignant skin disability since service.

While the Board acknowledges that the Veteran is competent to give evidence about his skin symptoms (Layno v. Brown, 6 Vet. App. 465 (1994)), the Board finds that diagnosing and giving the etiology of a skin disorder requires medical knowledge and expertise.  The Veteran has not claimed or shown that he has the requisite medical training to provide opinions concerning the etiology of skin cancer or the training to diagnose such a condition. Such diagnosis and etiology determinations require clinical testing and findings, and the interpretation of clinical tests and biopsies, which are beyond the skill and observation of a lay person.  His opinion in this regard is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

To the extent that the Veteran may be claiming that his skin disorder arose as a result of combat, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not obviate the requirement that the Veteran must submit medical evidence of a causal relationship between his current condition and service.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming combat status, the Veteran must provide satisfactory evidence of a relationship between his service and the skin disability on appeal.  He has not done so in this case, and the Board must deny the claim of entitlement to service connection for malignant melanomas.

II.  Whether new and material evidence was received to reopen a claim for service connection for hypertension and gastrointestinal disability

In light of the favorable decision to reopen the Veteran's claims, any deficiency as to VA's duties to notify and assist, as to that aspect of the claims, is rendered moot.

A RO decision dated in January 2002 denied entitlement to service connection for hypertension and gastrointestinal disorder.  

A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The prior denial for a gastrointestinal disability was based, at least in part, on the absence of a valid diagnosis of a gastrointestinal disability.  As diagnoses of a gastrointestinal disability such as gastroesophageal reflux disorder (GERD) appear in records such as a March 2010 private medical record, the Board finds that the Veteran's confirmed diagnosis of GERD pertains to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  As such, the Board finds that new and material evidence has been received to reopen the gastrointestinal disability claim.

As for hypertension, the Veteran assets that such is related to his service-connected diabetes.  While this assertion concerning service connection for hypertension on a secondary basis was claimed by the Veteran at the time of the January 2002 rating decision, the decision in essence only considered hypertension as secondary to Agent Orange exposure.  The Board finds that the Veteran's assertions that his diabetes causes him to have hypertension complications pertains to an unestablished fact necessary to substantiate the claim (a link to service-connected disability), and it, together with the medical records that document hypertension, raises a reasonable possibility of substantiating the claim.  As such, the Board finds that new and material evidence has been received to reopen the hypertension claim.

To the extent that the Veteran may be claiming that any of the disorders arose as a result of combat, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not obviate the requirement that the Veteran must submit medical evidence of a causal relationship between his current condition and service.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming combat status, the Veteran must provide satisfactory evidence of a relationship between his service and the disabilities on appeal. He has not done so in this case.


ORDER

Service connection for malignant melanomas is denied.

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for hypertension, and, the claim is reopened.

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for gastrointestinal disability, and, the claim is reopened.

REMAND

As for the issue of entitlement to an increased rating for diabetes mellitus, the Board notes that the Veteran last underwent a VA diabetes examination in October 2010.  Further, as the Veteran's claims of service connection for gout, anemia, peripheral neuropathy, and hypertension are based, at least in part, as being secondary to or complications of service-connected diabetes mellitus, the Board finds that the Veteran should be scheduled for a diabetes mellitus examination to address the medical matters raised by these issues.

As for the issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD, the Board notes that the Veteran underwent a VA psychiatric examination in April 2011.  A review of that examination, however, reveals that it appears to be based, at least in part, on an inaccurate medical history.  While the examiner noted that the Veteran's depressive symptoms had not begun until the early 2000s, private medical records associated with the claims file note such complaints in 1984.  Based on the foregoing, the Board finds that the Veteran should be scheduled for another VA psychiatric examination to address the medical matters raised by this issue.

Having reopened the Veteran's claim of entitlement to service connection for a gastrointestinal disability, the Board finds that appropriate development is needed. Specifically, an opinion as to the etiology of his claimed gastrointestinal condition. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertinent to treatment for the issues remaining on appeal dated since October 4, 2012, and associate them with the record.

2.  The Veteran should be afforded a VA examination to determine the severity of his service-connected diabetes mellitus.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has gout, anemia, peripheral neuropathy, and hypertension that (a) are proximately due to or the result of the service-connected diabetes, or (b) are aggravated (made worse) by the service-connected diabetes, or (c) are etiologically related to his active service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed psychiatric disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that (a) had its onset in service or within one year of service discharge, (b) is etiologically related to his active service, (c) is proximately due to or the result of a service-connected disability, (d) was aggravated (made worse) by a service-connected disability.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

4.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed gastrointestinal disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a gastrointestinal disability that (a) had its onset in service or within one year of service discharge, (b) is etiologically related to his active service, (c) is proximately due to or the result of the service-connected psychiatric disability, (d) was aggravated (made worse) by the service-connected disability psychiatric disability.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

5.  Thereafter, readjudicate the issues currently on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


